Case 6:18-cv-00248-JRG-JDL Document 39 Filed 02/21/19 Page 1 of 1 PageID #: 421



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

    CHRIMAR SYSTEMS, INC.,
    d/b/a CMS TECHNOLOGIES and
    CHRIMAR HOLDING COMPANY, LLC,

                       Plaintiffs,                       Civil Action No. 6:18-cv-00248-JRG-JDL

            v.                                                 JURY TRIAL DEMANDED

    ANIXTER INC.,

                       Defendant.




                                              ORDER


           On this day the Court considered the Parties’ Joint Notice of Voluntary Dismissal
       .
    with Prejudice, filed February 18, 2019 [Dkt. No. 37]. After considering the Notice, the

    Court finds that the Joint Notice should be GRANTED.

            THEREFORE, IT IS ORDERED that Plaintiffs’ claims that were asserted or that

    could have been asserted against Defendant are DISMISSED WITH PREJUDICE

    subject to the settlement agreement between the parties. All attorneys’ fees, costs of court,

    and expenses shall be borne by the party incurring same.
           SIGNED this 19th day of December, 2011.
          So ORDERED and SIGNED this 21st day of February, 2019.




                                                               ____________________________________
                                                               RODNEY GILSTRAP
                                                               UNITED STATES DISTRICT JUDGE

    ORDER                                                                            Page 1 of 1
